             IN THE UNITED STATES DISTRICT COURT FOR TENNESSEE
                          FOR THE MIDDLE DISTRICT
                             NASHVILLE DIVISION

DR. LILY MORENO LEFFLER,    )
                            )
     Plaintiff,             )
                            )
v.                          )                        Case No.
                            )                        JURY DEMAND (6)
THE METROPOLITAN            )
GOVERNMENT OF NASHVILLE AND )
DAVIDSON COUNTY, TENNESSEE, )
AND DR. ADRIENNE BATTLE     )
                            )
     Defendant.             )
                            )

                                         COMPLAINT

                       PARTIES AND JURISDICTION AND VENUE

        1.     Plaintiff brings this action against Defendants under 42 U.S.C. §1983 for violations

of the Due Process Clause of the Fourteenth Amendment to the Constitution of the United States

of America for violations of the Tennessee Teacher Tenure Act, §49-5-501 et. seq. Plaintiff also

sues The Metropolitan Government of Nashville and Davidson County, Tennessee (MNPS) for

discrimination and retaliation under the Tennessee Human Rights Act (THRA), Tenn. Code Ann.

§4-21-101 et. seq. Jurisdiction is conferred upon the Court by 28 U.S.C. §1331 and the Court has

pendant jurisdiction over the state law claims.

        2.     Plaintiff, Lily Leffler, is a citizen and resident of Williamson County, Tennessee.

        3.     Defendant, MNPS, is a governmental entity operating a public school system in

Nashville, Davidson County, Tennessee.

        4.     Defendant, Dr. Adrienne Battle, is the Director of Schools for the Defendant,

MNPS.




     Case 3:21-cv-00038 Document 1 Filed 01/15/21 Page 1 of 8 PageID #: 13
       5.      The cause of action alleged in this Complaint arose in Davidson County, Tennessee.

                                               FACTS

       6.      Plaintiff, Lily Leffler, is a teacher. She is 50 years old with a date of birth of January

14, 1971.

       7.      Plaintiff has a Bachelor’s Degree in Elementary Education from Belmont

University, a Master’s Degree in Educational Leadership/Administration and an Ed.D in

Leadership and Professional Practice from Trevecca Nazarene University.

       8.      Plaintiff is certificated.

       9.      In 1994, MNPS hired Plaintiff as a 6th grade teacher at McKissack Middle School.

She worked for MNPS in various teaching positions through 2001.

       10.     In 2001, Plaintiff took one year off due to the birth of her child and then from July

2002 through 2016, worked for the Williamson County School System first as an assistant

principal and then as a principal.

       11.     In 2016, Lily Leffler returned to MNPS to serve as Executive Director of middle

and high schools. In the 2017-2019 school years, Plaintiff was moved to serve as an Executive

Director for the Northeast for elementary schools.

       12.     In the 2019-2020 school year, MNPS moved Plaintiff to be the Executive Director

of the Southeast elementary schools.

       13.     The position of Executive Director is a certificated position.

       14.     Plaintiff competently performed her job as the Executive Director.

       15.     MNPS had 13 Executive Directors, including Plaintiff, in the spring of 2020.




                                                   2

     Case 3:21-cv-00038 Document 1 Filed 01/15/21 Page 2 of 8 PageID #: 14
          16.   On April 29, 2020, Chris Barnes, Defendant’s Chief of Human Resources, told

Plaintiff that her job was being eliminated and she was losing her job as an Executive Director due

to the budget and a reorganization.

          17.   On May 4, 2020, Defendant Battle sent a letter to Plaintiff confirming the April 29,

2020 conversation with Barnes that due to a district reorganization and budget impact, her job as

Executive Director would be eliminated effective June 30, 2020.

          18.   In this letter, Dr. Battle told Plaintiff that she was eligible for rehire should she

apply for another position and be selected. If she did not secure another position, she would be

fired.

          19.   Plaintiff’s position was not eliminated.

          20.   MNPS kept the 13 Executive Director positions and added two additional Executive

Director positions.

          21.   MNPS told Plaintiff that she could interview for a position as Executive Director.

          22.   Plaintiff interviewed for an Executive Director position.

          23.   The panel interviews for the 2020-2021 Executive Director positions concluded on

May 27, 2020.

          24.   Despite the fact that the interviews had concluded, MNPS interviewed Shawn

Lawrence, a principal, on May 29, 2020, and Chad High on June 4, 2020.

          25.   Then, MNPS hired/promoted/placed 15 individuals into Executive Director

positions as follows:

          •     Steve Ball, Executive Director, Early Learning Centers and Elementary
                Support
          •     Dr. Carl Carter, Executive Director, High Schools, South
          •     Dr. Celia Conley, Executive Director, Middle Schools, North
          •     Dr. Lendozia Edwards, Executive Director, Schools of Innovation, Middle


                                                  3

         Case 3:21-cv-00038 Document 1 Filed 01/15/21 Page 3 of 8 PageID #: 15
        •      Dr. Felicia Everson-Tuggle, Executive Director, Middle School Support
               and Principal Development
        •      Dr. Karen Gallman, Executive Director, Montessori, Elementary Support,
               Principal Development
        •      Dr. Natalyn Gibbs, Executive Director, Elementary Schools, Northwest
        •      Dr. Craig Hammond, Executive Director, Middle Schools, South
        •      Chad High, Executive Director, Elementary Schools, Southwest
        •      Dr. David Kovach, Executive Director, Elementary Schools, Northeast
        •      Shawn Lawrence, Executive Director, Elementary Schools, Southeast
        •      Renita Forbes Perry, Executive Director, Schools of Innovation,
               Elementary
        •      Dr. Chaerea “Chae” Snorten, Executive Director, Schools of Innovation,
               High Schools and Support
        •      Dr. Schunn Turner, Executive Director, High Schools, North
        •      Dr. James Witty, Executive Director, Non-Traditional Schools, High
               School Support

        26.    Shawn Lawrence, a principal in the district, was promoted into Plaintiff’s position.

        27.    Plaintiff was closely related to an individual who was fired by Defendant in 2018.

        28.    This relative filed an EEOC Charge and then on August 30, 2018, sued Defendant,

MNPS. The complaint contained claims for sexual harassment, hostile work environment and

retaliation.

        29.    Defendant, Dr. Adrienne Battle, stated on several occasions that she questioned

Plaintiff’s ability to separate her work from the dismissal of her relative and top officials for MNPS

would also insinuate that Plaintiff was not on the team.

        30.    Neither Battle nor these officials questioned Plaintiff’s competency to do her job

based upon merit.

        31.    Plaintiff was retaliated against because of her association with her relative

constituting associational retaliation.




                                                  4

      Case 3:21-cv-00038 Document 1 Filed 01/15/21 Page 4 of 8 PageID #: 16
    VIOLATIONS OF THE DUE PROCESS CLAUSE OF THE FOURTEENTH
 AMENDMENT TO THE CONSTITUTION OF THE UNITES STATES OF AMERICA,
       42 U.S.C. §1983, AND THE TENNESSEE TEACHER TENURE ACT

        32.     The Tennessee Teacher Tenure Act allows the School Board to eliminate the

position of a certificated worker due to the budget.

        33.     Defendants violated this law when Plaintiff was fired.

        34.     Plaintiff is and was certificated.

        35.     Plaintiff was serving in a certificated position as Executive Director of Student

Support and Instruction.

        36.     Despite claiming Plaintiff’s position was eliminated, MNPS did not eliminate

Plaintiff’s position.

        37.     MNPS promoted Shawn Lawrence into Plaintiff’s job.

        38.     Further, Defendants did not need to fire Plaintiff due to the budget.

        39.     MNPS had a budget of $914,475,600 for the 2019-2020 school year.

        40.     MNPS’s Budget was increased $19,176,500 to $933,652,100 for the 2020-2021

school year.

        41.     At the same time Defendants fired Plaintiff, MNPS was adding jobs and hiring from

the outside. Defendant created two new executive director positions and filled positions, which

either did not exist or were unfilled in the 2019-2020 school year.

        42.     For the 2020-2021 school year, Defendant, MNPS, also gave all its employees a

3% pay raise.

        43.     By law, only the Defendant’s School Board is empowered to eliminate the position

of a certificated worker pursuant to Tenn. Code Ann. §49-5-511(b).

        44.     Defendant’s School Board did not approve the elimination of Plaintiff’s position.



                                                     5

      Case 3:21-cv-00038 Document 1 Filed 01/15/21 Page 5 of 8 PageID #: 17
       45.     Both Defendants violated Plaintiff’s constitutional right to due process when Battle

fired Plaintiff in violation of the Tennessee Teacher Tenure Act.

       46.     Defendant, MNPS, engages in a custom or tolerance or acquiescence of violating

its employees’ rights under the Tennessee Teacher Tenure Act, and the Fourteenth Amendment to

the Constitution of the United States of America, because employees will have their positions

eliminated allegedly due to the budget, while in reality, Defendant has money in the budget for the

position, and is hiring for other positions and adding new positions, as well as giving raises.

       47.     Defendant, Dr. Adrienne Battle, acted under color of state law in engaging in these

tenure act violations.

                VIOLATION OF THE TENNESSEE HUMAN RIGHTS ACT

       48.     Plaintiff served in the position of Executive Director of Student Support and

Instruction for four years with good evaluations and was well qualified for this position.

       49.     Plaintiff was forced to reapply for her job.

       50.     MNPS hired a 39-year-old male who did not have the experience of Plaintiff. This

male had no central office experience and did not have a Doctorate Degree as did Plaintiff.

       51.     Defendant, MNPS, discriminated against Plaintiff based upon her sex when it did

not hire her for this position and hired a less qualified male.

             ASSOCIATIONAL RETALIATION IN VIOLATION OF THE THRA

       52.     Plaintiff is a close relative to an individual who was wrongfully fired by Defendant

and who filed an EEOC charge and then sued Defendant in federal court. This relative’s complaint

included claims for sex discrimination, hostile work environment and retaliation.

       53.     Plaintiff’s first cousin is married to this individual and it was well known through

the district that these two were relatives. They were commonly known as cousins.



                                                  6

      Case 3:21-cv-00038 Document 1 Filed 01/15/21 Page 6 of 8 PageID #: 18
        54.      Defendant Battle and top officials questioned Plaintiff’s ability to work for the

district, not due to any job-related criteria, but solely due to her loyalty to her cousin by marriage.

        55.      Defendants retaliated against Plaintiff when it fired Plaintiff and failed to rehire her

back into her position as Executive Director because of her associational relationship to her first

cousin’s wife.

                                              DAMAGES

        56.      As a direct and proximate result of Defendant’s unlawful actions, Plaintiff has

suffered and continues to suffer emotional pain, suffering, stress, anxiety, loss of enjoyment of

life, pain and suffering, humiliation and professional and personal embarrassment, and depression

and inconvenience.

        57.      As a direct and proximate result of Defendant’s unlawful actions, Plaintiff has

suffered and continues to suffer damages for lost wages, benefits, including pension benefits and

front pay.

        58.      As a result, Plaintiff is entitled to recover her damages, including lost wages,

benefits, including pension benefits, compensatory, liquidated, and punitive damages, attorney’s

fees, costs, interest, and any other legal and equitable relief to which she may be entitled including

full salary.

        WHEREFORE, PLAINTIFF PRAYS:

        1.       That Plaintiff be granted a judgment against the Defendants for compensatory and

other damages suffered by her, including but not limited to, damages for pain and suffering,

humiliation and embarrassment, anxiety, loss of enjoyment of life, injury to character and personal

injury, back pay, interest on back pay, and lost benefits, including pension and longevity pay.




                                                    7

      Case 3:21-cv-00038 Document 1 Filed 01/15/21 Page 7 of 8 PageID #: 19
       2.      That the Plaintiff be ordered reinstated to her prior position or front pay in lieu

thereof, with all accumulated salary rights and benefits as if continuously employed in this

position.

       3.      For full salary.

       4.      Plaintiff further prays for both liquidated and punitive damages and for pre-

judgment interest, attorney’s fees, litigation costs, and the cost of this cause.

       5.      Plaintiff prays for a jury of six to try this cause.

       6.      Plaintiff prays for such other further relief as may be necessary or appropriate.

                                               Respectfully Submitted,


                                               s/Ann Buntin Steiner
                                               Ann Buntin Steiner, #11697
                                               Steiner & Steiner, LLC
                                               613 Woodland Street
                                               Nashville, TN 37206
                                               (615) 244-5063
                                               Attorney for Plaintiff, Dr. Lily Leffler




                                                   8

      Case 3:21-cv-00038 Document 1 Filed 01/15/21 Page 8 of 8 PageID #: 20
